Citation Nr: 0320307	
Decision Date: 08/15/03    Archive Date: 08/25/03

DOCKET NO.  02-05 924	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
bilateral knee disorder.


REPRESENTATION

Appellant represented by:	Mississippi State Veterans 
Affairs Board


INTRODUCTION

The veteran served on active duty from May 1968 to May 1970.

The current appeal arose from an April 2001 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Jackson, Mississippi.  The RO determined that new and 
material evidence had not been submitted to reopen a claim of 
entitlement to service connection for a bilateral knee 
disorder.

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was enacted.  VCAA of 2000, Pub. L. No 106-475, 
114 Stat. 2096 (2000).  38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West Supp. 2002).

The Board of Veterans' Appeals (Board) has duly considered 
the provisions of the VCAA and is now undertaking additional 
development on the issue of entitlement to service connection 
for a bilateral knee disorder on a de novo basis, as 
discussed in detail in the remand portion of this decision.  
As there remains additional development of the service 
connection claim, discussion of the Board's duty to assist in 
light of the VCAA is premature at this time.  Additionally, 
the Board need not discuss the limited application of the 
VCAA in new and material evidence claims, given the favorable 
disposition of that issue as decided herein.


FINDINGS OF FACT

1.  The RO denied reopening the claim of entitlement to 
service connection for a bilateral knee disorder when it 
issued a rating decision in September 1999.

2.  The evidence submitted since the September 1999 decision 
bears directly and substantially upon the issue of 
entitlement to service connection for a bilateral knee 
disorder and by itself or in connection with the evidence 
previously of record, is so significant that it must be 
considered in order to fairly decide the merits of the claim.


CONCLUSION OF LAW

Evidence submitted since the September 1999 decision, wherein 
the RO denied reopening the claim of entitlement to service 
connection for a bilateral knee disorder is new and material, 
and the veteran's claim for that benefit has been reopened.  
38 U.S.C.A. §§ 5104, 5107, 5108, 7105(c) (West 2002); 
38 C.F.R. §§ 3.104(a), 3.156(a), 3.160(d), 20.1103 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The evidence which was of record prior to the September 1999 
rating decision wherein the RO denied reopening the 
previously denied claim of entitlement to service connection 
for a bilateral knee disorder is reported in pertinent part 
below.

At his induction physical in May 1968 the veteran reported a 
history of being treated for a bilateral knee disorder at a 
private hospital.  A history of occasional knee pain was 
recorded.  The induction examination revealed no objective 
findings of knee abnormality.  

The veteran was treated for complaints of bilateral knee 
pains beginning 10 days after induction.  In May 1968 he was 
seen for pain in both knees.  He had a 100 percent range of 
motion.  The knees were stable.  He was given medication.  He 
was seen for similar complaints in June 1968, and the earlier 
treatment was continued.  When seen in July 1968 for similar 
complaints, he was sent to the orthopedic clinic.  The 
radiologist reported a small spur on the inferior border of 
the left patella.  The examiner reported finding mild 
chondromalacia.  He described the x-rays as unremarkable.

The veteran complained of knee pain again in August 1968.  He 
was given medication and light duty.  In November and 
December 1968 he was again seen for similar complaints.  A 
December 1968 x-ray was negative for abnormality.  The 
examiner found that all clinical signs were normal and no 
condition was found.  The remaining service medical records 
do not reveal complaints of or treatment for knee pathology.  
When examined for separation it was noted that the veteran 
had painful knees of 5 years duration, with no medical 
findings.  These complaints and a "weak knee when 
exercising" were said to have existed prior to service.  On 
physical examination for separation, no clinical 
abnormalities were noted.

VA outpatient records reveal findings of arthritis of the 
knees in 1995 and 1996.  In August 1995 the veteran reported 
a history of knee and shoulder pain for 6 months.  In 1996 
the veteran gave a history of arthritis since age 15.  

A January 1997 VA examination report shows the veteran 
complained of arthritis of multiple joints.  He reported that 
his left knee began hurting shortly after he was drafted.  
The pain then went to his right knee, his left elbow, right 
elbow, and then to his back.  All of his joints hurt 24 hours 
a day.  He began receiving Social Security benefits during 
the previous year for osteoarthritis/degenerative joint 
disease (DJD).  The examiner noted a normal range of motion 
of the knees without instability.  The diagnosis was DJD of 
the shoulders, lumbosacral spine and knees.

In April 1997 the veteran was granted Social Security 
Administration disability benefits.  He was found to have DJD 
of the shoulders, elbows, and knees, as well as back pain.  
The medical records upon which the benefit award was 
predicated are on file.

The veteran attended a hearing before a hearing officer at 
the RO in October 1997.  He testified that he had had 
problems with his knees before entering service.  He had had 
fluid drawn from the knees once or twice, and had pain and 
aching all the time.  Bending, stooping and walking 
aggravated his knees.  He testified that after induction his 
knees were aggravated by squatting, low crawling and physical 
training.  In addition, his knees were aggravated by climbing 
poles as a lineman.

A November 1997 VA examination report shows the veteran 
complained of constant knee pain and giving way.  The 
diagnosis was mild arthritis patellofemoral joints, 
bilaterally.

In an August 1999 statement of record the veteran's mother 
advised that she had carried him to the hospital many times 
for treatment of arthritis in his knees prior to service.

Evidence associated with the claims file subsequent to the 
September 1999 rating decision wherein the RO denied 
reopening the claim of entitlement to service connection for 
a bilateral knee disorder is reported in pertinent part 
below.

Medical treatment reports and a note dated in February 2001 
from a private physician, MAW (initials), MD, show he was 
aware of the veteran's moderately severe degenerative changes 
in both knees.  Dr. MAW advised that the veteran had been 
diagnosed with juvenile rheumatoid arthritis at age 13, had 
had intermittent pain, and was drafted into service at age 
20.  Dr. MAW opined that aggressive activities with 
significant force leg climbing, squatting (activities in the 
veteran's service) certainly did not help his symptoms and 
may have contributed to a worsening of his symptoms.

In May 2001 the veteran submitted copies of medical treatment 
reports dated from 1986 referable to treatment for bilateral 
knee symptomatology with x-ray studies of bilateral early 
patellar spurs.


Criteria

Finality and Materiality

An application, formal or informal, which has been allowed or 
disallowed by the agency of original jurisdiction, becomes 
final by the expiration of one year after the date of notice 
of an award or disallowance, or by the denial on appellate 
review, whichever is the earlier.  38 C.F.R. § 3.160(d).

A determination on a claim by the agency of original 
jurisdiction of which the claimant is properly notified is 
final if an appeal is not perfected.  When the Board affirms 
a determination of the agency of original jurisdiction, such 
determination is subsumed by the final appellate decision.  
38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. §§ 20.1103, 
20.1104 (2002).

A decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding on 
all field offices of the Department of Veterans Affairs as to 
conclusions based on the evidence on file at the time VA 
issues written notification in accordance with 38 U.S.C.A. 
§ 5104 (West 2002).  A final and binding agency decision 
shall not be subject to revision on the same factual basis 
except by duly constituted appellate authorities or except as 
provided in 38 C.F.R. § 3.105.  38 C.F.R. § 3.104(a).

When a claim to reopen is presented under section 5108, the 
Secretary must first determine whether the evidence presented 
or secured since the last final disallowance of the claim is 
new and material.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

In Hodge, the United States Court of Appeals for the Federal 
Circuit (CAFC) noted that new evidence could be sufficient to 
reopen a claim if it could contribute to a more complete 
picture of the circumstances surrounding the origin of the 
veteran's injury or disability, even where it would not be 
enough to convince the Board to grant a claim.  Id. At 1363.

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108; Hickson v. West, 12 Vet. 
App. 247 (1999); Manio v. Derwinski, 1 Vet. App. 140, 145 
(1991).

An RO determination as to whether evidence is "new and 
material" for purposes of reopening is subject to de novo 
adjudication by the Board.  Barnett v. Brown, 83 F.3d 1380, 
1383 (Fed. Cir. 1996).

New and material evidence is defined as evidence not 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a).

It has been held that, in accordance with 38 C.F.R. § 3.156, 
evidence is new and material if it (1) was not of record at 
the time of the last final disallowance of the claim and is 
not merely cumulative of evidence of record; (2) is probative 
of the issue at hand; and (3) is significant enough, either 
by itself or in connection with other evidence in the record, 
that it must be considered to decide the merits of the claim.  
See Anglin v. West, 203 F.3d 1342, 1345-1346 (Fed. Cir 2000) 
(upholding the first two prongs of the Cohen new and 
materiality test while defining how materiality is 
established (the third prong as listed above)); see also 
Shockley v. West, 11 Vet. App. 208 (1998); Evans v. Brown, 9 
Vet. App. 273, 283 (1996); Colvin v. Derwinski, 1 Vet. 
App. 171 (1991).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

In Kutscherousky v. West, 12 Vet. App. 369 (1999), the CAVC 
held that the prior holdings in Justus and Evans that the 
evidence is presumed to be credible was not altered by the 
CAFC decision in Hodge.

The Board notes that 38 C.F.R. § 3.156 was recently amended, 
and that the standard for finding new and material evidence 
has changed as a result.  66 Fed. Reg. 45,620, 45,630 (August 
29, 2001) (38 C.F.R. § 3.156(a)).  However, this change in 
the law is not applicable in this case because the veteran's 
claim was not filed on or after August 29, 2001, the 
effective date of the amendment.  66 Fed. Reg. 45,620, 45,629 
(August 29, 2001).

Service Connection

The United States will pay compensation to any veteran 
disabled by disease or injury incurred in or aggravated by 
active military service, who was discharged or released under 
conditions other than dishonorable for the period of service 
in which the disease or injury was incurred, provided the 
disability is not the result of the person's own willful 
misconduct.  38 U.S.C.A. § 1110 (West 2002).

The CAVC has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).


Analysis

The final September 1999 RO rating decision establishes that 
the claim was denied on the basis that a preexisting 
bilateral knee disorder was not aggravated by active service.

The evidence obtained since the September 1999 rating 
decision shows it was the opinion of the veteran's private 
physician that his preexisting bilateral knee arthritis may 
have been worsened by his military service activities and 
occupational specialty.  The record prior to September 1999 
did not include a competent medical statement to this effect.

The veteran's February 2001 medical opinion from his private 
physician was not of record prior to September 1999, and the 
substance of the opinion is not merely cumulative of evidence 
already of record.  Presuming the credibility of this 
opinion, as required under Justus, supra, it is significant 
enough that it must be considered to decide the merits of the 
claim, as it bears directly on the issue of causation.  
Anglin, supra.

Therefore, contrary to the finding of the RO, the Board finds 
that the evidence contributes to a more complete picture of 
the circumstances surrounding the circumstances of the 
veteran's bilateral knee disorder.

Accordingly, the record contains new and material evidence, 
such that the Board must reopen the claim.  Manio, supra.


ORDER

The veteran, having submitted new and material evidence to 
reopen a claim of entitlement to service connection for a 
bilateral knee disorder, the appeal is granted to this extent 
only.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the CAVC for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the CAVC.  See 
M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

As the Board noted above, new and material evidence has been 
submitted to reopen the veteran's claim of entitlement to 
service connection for a bilateral knee disorder.  The Board 
finds that the veteran should be given another opportunity to 
identify any additional evidence pertinent to his claim.  He 
must also be afforded an examination by VA with a medical 
file opinion in view of the opinion expressed by his private 
physician suggesting that his preexisting bilateral knee 
disorder was aggravated in service.

The Board observes that additional due process requirements 
may be applicable as a result of the enactment of the VCAA 
and its implementing regulations.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A and 5107 (West 2002) and 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (38 C.F.R. §§ 3.102, 3.156(a), and 
3.326(a)).


Accordingly, the case is remanded to the RO for the 
following:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

2.  The RO should request the veteran to 
identify the names, addresses, and 
approximate dates of treatment for all 
health care providers, VA and non-VA, 
inpatient and outpatient, who may possess 
additional records pertinent to his 
claim.  38 U.S.C. § 5103A(b).

After securing any necessary 
authorization or medical releases, the RO 
should make reasonable efforts to obtain 
legible copies of the veteran's complete 
treatment records from all sources 
adequately identified whose records have 
not previously been secured.  38 U.S.C.A. 
§ 5103A(b), (c).

All information which is not duplicative 
of evidence already received should be 
associated with the claims file.

3.  If the RO is unable to obtain any of 
the relevant records sought, it shall 
notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.  38 U.S.C.A. § 5103A(b)(2).

4.  The RO should arrange for a VA 
special orthopedic examination of the 
veteran by an orthopedic surgeon or other 
appropriate available medical specialist 
including on a fee basis if necessary for 
the purpose of ascertaining the nature, 
extent of severity, and etiology of any 
knee disorders which may be present.  The 
claims file and a separate copy of this 
remand must be made available to the 
examiner prior and pursuant to conduction 
and completion of the examination.  The 
examiner must annotate the examination 
report that the claims file was in fact 
made available for review in conjunction 
with the examination.  Any further 
indicated special studies should be 
accomplished.

The examiner must be requested to express 
an opinion as to whether any knee 
disorders found on examination are due to 
service, or if preexisting service, were 
aggravated thereby.  An opinion in this 
regard must be expressed as to each knee 
disorder found on examination.  Any 
opinions expressed by the examiner must 
be accompanied by a complete rationale.

5.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination 
report(s) and required medical opinions 
to ensure that they are responsive to and 
in complete compliance with the 
directives of this remand and if they are 
not, the RO should implement corrective 
procedures.  The Board errs as a matter 
of law when it fails to ensure 
compliance, and further remand will be 
mandated.  Stegall v. West, 11 Vet. 
App. 268 (1998).

In addition, the RO must review the 
claims file to ensure that any other 
notification and development action 
required by the VCAA, Pub. L. No. 106-475 
is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(38 U.S.C. §§ 5102, 5103, 5103A, and 
5107) are fully complied with and 
satisfied.

6.  After undertaking any development 
deemed appropriate in addition to that 
specified above, the RO should adjudicate 
the issue of entitlement to service 
connection for a bilateral knee disorder 
on a de novo basis.

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim for benefits, to 
include a summary of the evidence and applicable law and 
regulations pertinent to the issue currently on appeal.  A 
reasonable period of time for a response should be afforded.  
Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO; however, the veteran is hereby notified that failure 
to report for a scheduled VA examination(s) without good 
cause shown may adversely affect the outcome of his claim of 
entitlement to service connection for a bilateral knee 
disorder.  38 C.F.R. § 3.655 (2002).



	                     
______________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



